Citation Nr: 1528049	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status-post thoracolumbar strain with degenerative of lumbosacral intervertebral disc L4-5 with annual tear, rated as 10 percent disabling prior to January 25, 2013 and 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy.

4.  Entitlement to an increased rating for hypertension, rated as noncompensably disabling prior to January 25, 2013 and 10 percent thereafter.

5.  Entitlement to service connection for a chronic bilateral hip strain, to include as secondary to status-post thoracolumbar strain with degenerative of lumbosacral intervertebral disc L4-5 with annual tear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to May 2005, with a total of four months and 21 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the instant matters in November 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for increased ratings and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In January 2013, the AOJ assigned a 10 percent rating for hypertension and a 20 percent rating for status-post thoracolumbar strain, all effective January 25, 2013.  However, inasmuch as a higher rating is available for the lumbar spine disorder and hypertension, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for an increased rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, this rating decision granted separate ratings of 40 percent for radiculopathy of the right and left lower extremities, effective January 25, 2013.  Such award was made pursuant to the General Rating Formula for Diseases and Injuries of the Spine, Note (1), which provides that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  As such ratings are part and parcel of the Veteran's claim for an increased rating for his lumbar spine disability and have been awarded during the appeal period, the Board has jurisdiction over the propriety of the assigned ratings and has included them on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through November 2013.  While records dated only through December 2012 were considered in the February 2013 supplemental statement of the case, the Veteran's representative waived initial AOJ consideration of the additional evidence in June 2015.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  A review of the VBMS file reveals that, with the exception of a May 2015 Informal Hearing Presentation submitted by the Veteran's representative, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a chronic bilateral hip strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's status-post thoracolumbar strain is manifested by forward flexion of the thoracolumbar spine that was limited to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities prior to January 25, 2013.

2.  For the appellate period beginning on January 25, 2013, the Veteran's right lower extremity radiculopathy manifested as subjective complaints of burning in the lower extremity and numbness in the foot without objective evidence of marked muscle atrophy, foot dangling and dropping, no possible active movement of muscles below the knee, or weakened flexion of the knee.

3.  For the appellate period beginning on January 25, 2013, the Veteran's left lower extremity radiculopathy manifested as subjective complaints of burning in the lower extremity and numbness in the foot without objective evidence of marked muscle atrophy, foot dangling and dropping, no possible active movement of muscles below the knee, or weakened flexion of the knee.

4.  For the appellate period prior to January 25, 2013, the Veteran's hypertension does not result in diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

5.  For the appellate period beginning on January 25, 2013, the Veteran's hypertension does not result in diastolic pressure predominantly 110 or more or systolic pressure predominately 200 or more.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating of 20 percent, but no higher, for status-post thoracolumbar strain with degenerative of lumbosacral intervertebral disc L4-5 with annual tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5241 (2014).  

2.  The criteria for an initial rating in excess of 40 percent for right lower extremity, lumbar radiculopathy, beginning on January 25, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2014).

3. The criteria for an initial rating in excess of 40 percent for left lower extremity, lumbar radiculopathy, beginning on January 25, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2014).

 4. The criteria for an increased rating for hypertension, rated as noncompensably disabling prior to January 25, 2013 and 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned ratings for the service-connected right and left lower extremity radiculopathy, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, service connection was granted and an initial rating was assigned in the February 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claims for an increased rating for status-post thoracolumbar strain and hypertension, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in June 2006, sent prior to the rating decision issued in May 2007, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, Tri-care, and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims for increased rating decided herein.  Such VA examinations include those conducted in November 2006, September 2009, and January 2013 to determine the severity of his lumbar spine disorder as well as his right and left lower extremity radiculopathy, and in November 2006 and January 2013 to determine the severity of his hypertension.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Further, while the Veteran's representative has argued that the examinations were "stale" due to the passage of time in the May 2015 Informal Hearing Presentation, it was not argued that the Veteran's disabilities had worsened since such time.  Nor did he state why the examinations were not representative of the Veteran's current impairments.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

As indicated previously, in November 2012, the Board remanded the case for additional development to include requesting that the Veteran identify any outstanding treatment records and thereafter obtaining them, and affording him contemporaneous VA examinations to determine the nature and severity of his disabilities.  As discussed in the preceding paragraphs, additional private treatment records have been submitted by the Veteran and the AOJ obtained VA treatment records dated through November 2013.  Furthermore, the Veteran was afforded VA examinations in January 2013 so as to determine the nature and severity of his lumbar spine and hypertension disabilities.  Therefore, the Board finds that the AOJ has substantially complied with the November 2012 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

A.  Lumbar Spine Disability

The Veteran contends that the severity of his lumbar spine symptoms, including constant back pain, warrants a higher rating.

The Veteran's service-connected status-post thoracolumbar strain is currently rated under the diagnostic code for lumbar spine strain.  Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.


The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

With regards to paralysis of the sciatic nerve, a 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 .  Under 38 C.F.R.         § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

A November 2006 VA examination report reflects the Veteran's complaints of stiffness and weakness without pain.  Treatment was reported to include the use of medication with some relief and no side effects.  Incapacitation, functional impairments resulting from this condition, or the use of assistive devices were denied.  Physical examination found the spine to be symmetrical in appearance and spinal motion.  Posture, gait, head position, and spinal curvatures were found to be normal or within normal limits.  Examination was negative for evidence of radiation of pain, spasms, tenderness, intervertebral disc syndrome with nerve root involvement, the lumbar spine in a fixed position, or ankylosis.  Flexion was found to be from zero degrees to 70 degrees with the "rest within normal limits" due to pain.  Repetitive motion testing revealed evidence of pain, weakness, and lack of endurance without any additional limitation of motion, incoordination, or fatigue.  Straight leg raising test was negative bilaterally.  An accompanying lumbar X-ray was negative.

A March 2007 private treatment note reflects the Veteran's complaints of low back pain on the right side that was worse with sitting.  Physical examination found tenderness in the right low back without muscle spasms.  Lumbar flexion was found to be to 45 degrees, extension was found to be to five degrees, and lateral flexion was found to be to 10 degrees.  Straight leg raising was negative.

A September 2008 VA examination report reflects the Veteran's complaints of stiffness and constant lower back pain that was described as aching, sticking, oppressing, and sharp.  Pain was reported to be "10/10" in severity, exacerbated by physical activity and relieved by taking medication.  He reported being recommended for incapacitation on two occasions within the past year, including in January 2008 and August 2008, for one day each.  Functional impairments were denied.  Physical examination revealed no evidence of radiation of pain, spasms, tenderness, a fixed position, ankylosis, IVDS, or nerve root involvement.  Head position was found to be normal, the spine was found to be symmetrical in appearance and spinal motion, and the curvatures of the spine were found to be within normal limits.  Range of motion was noted to be normal, but specific range of motion measurements were not provided.  Repetitive use testing revealed additional limitations due to pain, fatigue, and lack of endurance without weakness or incoordination, but that the additional limitation in degrees was noted to be zero.  Straight leg raising testing was found to be negative bilaterally.

A January 25, 2013 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of constant low back pain that was rated as "6/10" in severity with bilateral radiating lower extremity pain as well as numbness in his right and left feet.  He described this pain as a burning sensation that radiated down the right buttocks and that it that wrapped around the anterior thigh down to the knee for the past eight months and intermittent tingling paresthesia with no burning or pain.  Aggravating factors included sitting and driving and he reported treating his condition with medications and physical therapy.  Acute flare-ups, prescribed bed rests and the use of an assistive device were denied.  Physical examination found localized tenderness or pain to palpation for the joints and/or the soft tissue of the thoracolumbar spine as well as guarding or muscle spasms of the thoracolumbar spine that were severe enough to result in an abnormal gait.  Forward flexion was found to be to 45 degrees, extension was found to be to 20 degrees, bilateral lateral flexion was found to be to 20 degrees and bilateral lateral rotation was found to be to 20 degrees, all with objective evidence of painful motion at the end of range of motion.  On repetitive motion testing, forward flexion was found to be to 45 degrees, extension was found to be to 20 degrees, bilateral lateral flexion was found to be to 15 degrees and bilateral lateral rotation was found to be to 20 degrees. 

Functional loss or impairment was attributed to less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.  Muscle strength testing in knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were found to be "5/5" bilaterally while hip flexion was found to be "4/5" bilaterally.  There was no muscle atrophy found.  Knee and ankle reflexes were found to be 1+ and sensation testing in the upper anterior thigh, thigh/knee, lower leg/ankle and foot /toes were found to be normal bilaterally.  Straight leg testing was positive bilaterally.  The examiner determined that there were signs and symptoms of radicular pain, that the constant pain was moderate in the right lower extremity, that there was moderate paresthesias and/or dysesthesias in the left lower extremity, and that there was mild numbness in both extremities.  There was not constant pain in the left lower extremity, intermittent pain in either lower extremity, paresthesias, and/or dysesthesias in the right lower extremity.  The examiner determined that the sciatic nerve was involved in both extremities, that the impairment was moderately severe in the right lower extremity and that the impairment was mild in the left lower extremity.  The examiner also determined that the Veteran suffered from IVDS and that the total duration of all incapacitating episodes over the past 12 months was less than one week.

After considering the foregoing evidence, the Board finds that the Veteran is entitled to a rating of 20 percent for the entire period on appeal based on the General Formula.  In March 2007, lumbar flexion was found to be to 45 degrees.
Therefore, the Board resolves all doubt in his favor and finds that the evidence demonstrates that, for the entire appeal period, the Veteran's status-post thoracolumbar strain is manifested by forward flexion that was limited to greater than 30 degrees but not greater than 60 degrees.  As such, he is entitled to a 20 percent rating for the entire appeal period.

However, the Board finds that the evidence of record does not support a rating higher than 20 percent based on range of motion.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has complained of lumbar spine pain as noted in his VA treatment records and the September 2008 and January 2013 VA examinations. Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine, at any time during the period on appeal.  The Veteran was still able to demonstrate flexion to 70 degrees to November 2006 and "normal" range of motion in September 2008.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's lumbar pain did affect his spinal contour, here, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's status-post thoracolumbar strain even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected status-post thoracolumbar strain has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  While the November 2006 and September 2008 VA examiners found that the Veteran did not suffer from IVDS, the January 2013 VA examiner found that he did suffer from IVDS.  However, the clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Moreover, while the January 2013 VA examiner determined that the Veteran had a total duration of less than one week of incapacitating episodes in the past year, the frequency of such episodes would not warrant a compensable rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  Therefore, a higher rating is also not assignable for IVDS.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is herein assigned a 20 percent rating for his status-post thoracolumbar strain to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected status-post thoracolumbar strain.  Moreover, while he has complained of radiating pain, such is specifically contemplated in his 20 percent rating assigned under the General Formula.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected status-post thoracolumbar strain resulted in bowel or bladder impairment. 

With regard to the right and left lower extremity lumbar radiculopathy, the record does not demonstrate the presence of radiculopathy prior to January 25, 2013.  Nerve root involvement was not found on examination in November 2006 and September 2008 and the Veteran denied radiation of pain in November 2006.
Therefore, the Board finds that, at no time prior to January 25, 2013, has the Veteran's service-connected status-post thoracolumbar strain resulted in neurological impairment. 

As of January 25, 2013, the Veteran's right and left lower extremity lumbar radiculopathy manifested as subjective complaints of a burning sensation in the lower extremities and foot numbness.  The January 2013 VA examination found constant pain was moderate in the right lower extremity, that there was moderate paresthesias and/or dysesthesias in the left lower extremity and that there was mild numbness in both extremities.  This examination also found knee and ankle reflexes were 1+ and that sensation testing was normal in the lower extremities.  The objective evidence has not shown, and the Veteran has not alleged, marked muscle atrophy, complete paralysis of the sciatic nerve, loss of reflexes, sensory disturbances and constant pain.  A rating in excess of 40 percent in either extremity is therefore not warranted.  See 38 C.F.R. § 4.124a, 8520. 

B.  Hypertension

The Veteran contends that, as he has been prescribed medication to treat his hypertension, such warrants a higher rating.

A 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran's blood pressure was measured to be 147/87 in a July 2005 Tri-care treatment note; 131/75 in an August 2005 Tri-care treatment note; 136/85 in a December 2005 Tri-care treatment note; 112/79 in a March 2006 Tri-care treatment note; 128/73 in an April 2006 Tri-care treatment note ; 130/84 in a June 2006 Tri-care treatment note; 125/79 in a July 2006 Tri-care treatment note; 130/84 in a June 2006 Tri-care treatment note; 125/81 in a December 2006 Tri-care treatment note; 135/82 in a December 2006 Tri-care treatment note; 136/84 in a January 2007 Tri-care treatment note; 141/72 in a February 2007 Tri-care treatment note; 131/78 in a March 2007 Tri-care treatment note; 128/75 in an April 2007 Tri-care treatment note; 120/75 in an April 2007 Tri-care treatment note; 120/66 in a September 2007 Tri-care treatment note; 142/91 in an April 2008 Tri-care treatment note; 142/90 in an April 2008 Tri-care treatment note; 142/94 in a May 2008 Tri-care treatment note; 132/82 in a July 2008 Tri-care treatment note; 123/77 in August 2008 Tri-care treatment note; 129/85 in October 2008 Tri-care treatment note; 121/80 in October 2008 Tri-care treatment note; 121/83 in November 2008 Tri-care treatment note; 122/79 in a December 2008 Tri-care treatment note; 130/93 in a November 2011 private treatment note; 149/85 in an April 2012 private treatment note; 149/88 in an October 2012 private treatment note; 110/63 in a February 2013 VA treatment note; 123/86 in a June 2013 VA treatment note; 158/82 in an October 2013 VA treatment note and 126/85 in a February 2014 VA treatment note.

Treatment records have consistently reflected prescriptions for Lisinopril and hydrochlorothiazide (HCTZ), to include an August 2008 Tri-care treatment note and an August 2012 VA treatment note.

A January 2013 VA DBQ report reflects the Veteran's reports that his essential hypertension was not controlled without his required medications and that he had been prescribed two medications to treat his high blood pressure.  Blood pressure was measured to be 177/92, 174/92, and 152/82.  The examiner found that the Veteran did not have a history of diastolic blood pressure elevation to 100 or more.

Based upon the foregoing, the Board finds that there is a preponderance of evidence weighing against an increase in his ratings for hypertension. 

Prior to January 25, 2013, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 100 or more, and his systolic pressure was not predominantly at 160 or more.  Despite the Veteran's continuous treatment with blood pressure medication, the Board finds that these readings do not demonstrate a history of diastolic pressure predominantly 100 or more, as the majority of blood pressure readings were 94 or less.  Systolic pressure was not predominantly 160 or more, as readings were 147 or less while diastolic pressures have ranged from 72 to 94 during this period.

Furthermore, since January 25, 2013, the evidence of record fails to show that the Veteran has diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  In this regard, the diastolic pressure readings have ranged from 63 to 92 while systolic pressure readings have ranged from 110 to 174.  Accordingly, the criteria for a compensable rating prior to January 25, 2013, and a rating in excess of 10 percent thereafter, have not been met.

C.  Other Considerations

The Board has considered whether further staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected status-post thoracolumbar strain, radiculopathy, and hypertension; however, the Board finds that his symptomatology has been stable for each disability in each stage throughout the appeal.  Therefore, assigning further staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status-post thoracolumbar strain and hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to limited lumbar range of motion, a burning sensation in the lower extremities and foot numbness, and high blood pressure-are contemplated by the rating criteria under which each associated disability is rated.  

Specifically, with regard to the Veteran's back disability, his 20 percent rating contemplates the functional limitations caused by his low back pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  Moreover, pursuant to Note (1), he has been assigned separate ratings for the neurological manifestations of his back disability.  Finally, with regard to his hypertension, the Veteran's current ratings contemplate the need for medication and the elevation in his blood pressure.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his status-post thoracolumbar strain, left and right lower extremity radiculopathy, and/or hypertension.  Moreover, he reported that he was currently employed in a civil service job in a January 2013 VA examination.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary. 

For the foregoing reasons, the Board finds that a 20 percent rating for status-post thoracolumbar strain for the entire appellate period is warranted.  No other higher or separate ratings are warranted for the claims of entitlement to increased ratings for right and left lower extremity lumbar radiculopathy, and hypertension.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

For the entire appeal period, a rating of 20 percent, but no higher, for status-post thoracolumbar strain with degenerative of lumbosacral intervertebral disc L4-5 with annual tear is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 40 percent for right lower extremity radiculopathy.as of January 25, 2013 is denied.

An initial rating in excess of 40 percent for left lower extremity radiculopathy as of January 25, 2013 is denied.

An increased rating for hypertension, rated as noncompensably disabling prior to January 25, 2013 and 10 percent thereafter, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a chronic bilateral hip strain so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.   § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed chronic bilateral hip strain in January 2013, an addendum opinion is necessary to decide the claim. 

The Veteran asserts that his current bilateral hip disorder was caused or aggravated by his service-connected status-post thoracolumbar strain with degenerative of lumbosacral intervertebral disc L4-5 with annual tear.  A January 2013 VA examiner opined that the Veteran's bilateral hip condition was less likely than not 
related to, caused by, or aggravated beyond the natural progression of the claimed in-service thoracolumbar spine disability as degenerative joint disease was a primary disease process that can occur in any joint or spine without being secondary to any other joint disease in the body.  The examiner then related the Veteran's hip degenerative changes to his body habitus, genetic factors, and the process of aging. An opinion as to direct service connection was not provided.  The Board also notes that, although the Veteran has not alleged direct service connection, such theory was considered by the AOJ in the February 2013 supplemental statement of the case.  In light of this deficiency, an addendum opinion to address all possible theories of entitlement, to include direct service connection, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the January 2013 VA examiner for an addendum opinion.  If the examiner who drafted the January 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a) For each diagnosed hip disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service.

b) With regard to the diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in May 2005 and, if so, to describe the manifestations.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


